Case 3:19-cv-01537-BEN-JLB Document 50 Filed 10/09/20 PageID.4634 Page 1 of 6




 1   John W. Dillon (SBN 296788)
 2      jdillon@dillonlawgp.com
     DILLON LAW GROUP APC
 3   2647 Gateway Road
 4   Carlsbad, California 92009
     Phone: (760) 642-7150
 5   Fax: (760) 642-7151
 6
     George M. Lee (SBN 172982)
 7
        gml@seilerepstein.com
 8   SEILER EPSTEIN LLP
 9
     275 Battery Street, Suite 1600
     San Francisco, California 94111
10   Phone: (415) 979-0500
11   Fax: (415) 979-0511

12   Attorneys for Plaintiffs
13
                          UNITED STATES DISTRICT COURT
14
15               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
     JAMES MILLER, an individual, et al.,                Case No. 3:19-cv-01537-BEN-JLB
17
18
                         Plaintiffs,                     PLAINTIFFS’ EX PARTE APPLICATION
                                                         TO PERMIT TESTIMONY BY VIDEO
19         vs.                                           CONFERENCING AT HEARING ON
20                                                       PLAINTIFFS’ MOTION FOR
     XAVIER BECERRA, in his official                     PRELIMINARY INJUNCTION
21   capacity as Attorney General of
22   California, et al.,                                 Date:   October 19, 2020
                                                         Time: 9:30 a.m.
23
                         Defendants.                     Courtroom 5A
24                                                       Judge: Hon. Roger T. Benitez
25
26
                                 EX PARTE APPLICATION

27         Plaintiffs James Miller, et al. (“plaintiffs”), by and through counsel

28   undersigned, hereby make this ex parte application for leave to permit certain

                                                      –1–
                      PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 50 Filed 10/09/20 PageID.4635 Page 2 of 6




 1   witnesses, listed below, to appear remotely via video conferencing, to testify at the
 2   evidentiary hearing on plaintiffs’ motion for preliminary injunction, scheduled for
 3   hearing on October 19, 2020 at 9:30 a.m. in Courtroom 5A.
 4         The basis for this application, as set forth in the supporting declaration of
 5   counsel undersigned, infra at pp. 4-6, is that good cause exists to permit the
 6   following to provide testimony by video conferencing as follows:
 7
            WITNESS                     REASON FOR REQUEST TO APPEAR BY VIDEO
 8
            James Curcuruto             Mr. Curcuruto, a resident of Connecticut, is living
 9
                                        with a person undergoing a medical treatment and
10                                      is concerned about travelling and
11                                      exposure/transmission to COVID-19 during this
                                        time. (Lee Decl., ¶ 4.)
12
13          John Lott                   Mr. Lott, a resident of Virginia, has professional
                                        commitments require him to return to the East
14                                      Coast by October 20, 2020. Plaintiffs will
15                                      endeavor to secure his live testimony at the
                                        hearing, but Mr. Lott is otherwise available to
16
                                        testify and provisionally requests to appear by
17                                      video on October 19, 2020. (Lee Decl., ¶ 5.)
18
            Robert Margulies,           Dr. Margulies, who is a resident of Washington
19          M.D.                        State, is an emergency room doctor who is staffed
20                                      at a clinic, is concerned about exposure of
                                        patients to COVID-19 after traveling, and also
21                                      has pre-existing training scheduled for October
22                                      19, 2020. (Lee Decl., ¶ 6.)
23          Adrian Sevilla              Mr. Sevilla, a plaintiff in this matter, has a pre-
24                                      planned trip with his family to Mexico which will
                                        take him out of the country on October 19, 2020.
25
                                        Mr. Sevilla is otherwise available to testify and
26                                      requests to appear by video on the afternoon of
27
                                        October 19, 2020. (Lee Decl., ¶ 7.)

28

                                                      –2–
                      PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 50 Filed 10/09/20 PageID.4636 Page 3 of 6




 1          Alan Gottlieb               Mr. Gottlieb, a resident of the State of
 2                                      Washington, has pre-planned travel which will
                                        take him to Arizona. Mr. Gottlieb is otherwise
 3                                      available to testify and requests to appear by
 4                                      video on the afternoon of October 19, 2020. (Lee
                                        Decl., ¶ 8.)
 5
 6
           Plaintiffs otherwise intend to fulfill this Court’s preference to hear live
 7
     testimony of other witnesses who submitted declarations in support of their
 8
     motion.
 9
           This application is made pursuant to S.D. Local Rule 83.3g, with notice to
10
     counsel of record for defendants (Lee Decl., ¶ 10), and Order of the Chief Judge
11
     No. 18, ¶ 4, providing the district courts to conduct court proceedings by telephone
12
     or video conferencing where practicable in light of the COVID-19 pandemic
13
     conditions. Defendants do not oppose this request. (Lee Decl., ¶ 10.)
14
15
           Accordingly, plaintiffs respectfully request that the Court grant them leave

16   to permit these witnesses to appear by video conferencing technology at the

17   evidentiary hearing on October 19, 2020, as set forth in the Proposed Order

18   submitted herewith.
19         Respectfully submitted,
20   Dated: October 9, 2020                        SEILER EPSTEIN LLP
21
22
                                                   /s/ George M. Lee
                                                   George M. Lee
23
                                                   Attorney for Plaintiffs
24
25
26   //

27   //

28   //

                                                      –3–
                      PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 50 Filed 10/09/20 PageID.4637 Page 4 of 6




 1                      DECLARATION OF GEORGE M. LEE
 2              IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION

 3         I, George M. Lee, declare as follows:
 4         1.      I am an attorney at law, in good standing, duly licensed to practice
 5   law in this state and appear before its courts. I am admitted to the Southern District
 6   of California. I am counsel of record for plaintiffs James Miller, et al. in the above
 7
     matter. I have personal knowledge of the facts stated in this declaration, and if
 8
     called as a witness, could competently testify thereto.
 9
           2.      This declaration is executed in support of plaintiffs’ ex parte
10
     application for leave to permit certain witnesses to appear by video connection at
11
     the evidentiary hearing on plaintiffs’ motion for preliminary injunction, currently
12
     scheduled for hearing on October 19, 2020.
13
           3.      Plaintiffs intend to fulfill this Court’s desire to hear testimony of live
14
     witnesses at the hearing. However, some of plaintiffs’ witnesses are unable to, and
15
     would be burdened by travelling to appear at the hearing for the reasons that
16
     follow.
17
           4.      James Curcuruto, who submitted a declaration in support of
18
     plaintiffs’ motion, is a resident of Connecticut. I am informed and believe, and
19
     have been asked to represent that Mr. Curcuruto is living with a family member
20
21   who is undergoing medical treatment at this time, and is therefore concerned about

22   travelling to San Diego and potential exposure to and transmission of COVID-19.

23   Mr. Curcuruto is otherwise available to testify and requests to appear by video on
24   the morning of October 19, 2020.
25         5.      John Lott, who submitted a declaration in support of plaintiffs’
26   motion, is a resident of Burke, Virginia. I am informed and believe, and have been
27   asked to represent that Mr. Lott’s professional commitments require him to return
28   to the East Coast by October 20, 2020. Plaintiffs will endeavor to secure his live
                                                       –4–
                       PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                          CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 50 Filed 10/09/20 PageID.4638 Page 5 of 6




 1   testimony at the hearing, but Mr. Lott is otherwise available to testify and
 2   provisionally requests to appear by video on October 19, 2020.
 3           6.   Robert Margulies, M.D., who submitted a rebuttal declaration in
 4   support of plaintiffs’ motion, is a resident of Richland, Washington. I am informed
 5   and believe, and have been asked to represent that Dr. Margulies is staffed as a
 6   physician at a medical clinic and is concerned about travelling to San Diego and
 7
     exposure and transmission of COVID-19 following such travel. In addition, Dr.
 8
     Margulies has pre-existing professional training scheduled on the morning of
 9
     October 19, 2020. Dr. Margulies is otherwise available to testify and requests to
10
     appear by video on the afternoon of October 19, 2020.
11
             7.   Adrian Sevilla, an individual plaintiff who submitted a declaration in
12
     support of plaintiffs’ motion, is a resident of San Diego County. However, I am
13
     informed and believe, and have been asked to represent that Mr. Sevilla has a pre-
14
     planned trip with his family to Mexico which will take him out of the country on
15
     October 19, 2020. Mr. Sevilla is otherwise available to testify and requests to
16
     appear by video on the afternoon of October 19, 2020.
17
             8.   Alan Gottlieb, the founder of Second Amendment Foundation (SAF),
18
     and who submitted a declaration in support of plaintiffs’ motion, is a resident of
19
     the State of Washington. I am informed and believe, and have been asked to
20
21
     represent that Mr. Gottlieb has pre-planned travel which will take him to Arizona

22   at the time of the hearing. Mr. Gottlieb is otherwise available to testify and

23   requests to appear by video on the afternoon of October 19, 2020.

24           9.   For these reasons, plaintiffs respectfully request leave to permit these
25   witnesses to appear remotely via video conferencing at the hearing on October 19,
26   2020.
27   //
28   //
                                                      –5–
                      PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 50 Filed 10/09/20 PageID.4639 Page 6 of 6




 1         10.    Pursuant to L.R. 83.3g, on October 9, 2020, I informed Deputy
 2   Attorney General John D. Echeverria, counsel of record for defendants, of
 3   plaintiffs’ intention to make this application for leave to allow the above witnesses
 4   to appear and testify remotely, and inquired as to whether defendants would
 5   oppose this application. On October 9, 2020, Deputy Attorney General Echeverria
 6   informed me that defendants would not oppose this request.
 7
           I declare under penalty of perjury that the foregoing is true and correct.
 8
 9
     Dated: October 9, 2020                          _________________________________
10                                                             GEORGE M. LEE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      –6–
                      PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                         CASE NO. 3:19-cv-01537-BEN-JLB
